DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-20 and the species that includes friction-fit slit connectors in the reply filed on November 29, 2021 is acknowledged.  Claims 1-13 and the unelected species are withdrawn from consideration. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 14 is unclear because it recites a "plurality of layers of discs including a first layer of discs and a second layer of discs".  The meaning of this recitation is unclear because it appears to require each layer to include multiple discs, 

Claims 15-20 are also rejected under 35 U.S.C. 112(b) because they depend from claim 14. 

Claim 20 recites "the first row of the circumferential rows of leafs" and "the second row of the circumferential rows of leafs".  There is insufficient antecedent basis for these recitations in the claim because "a first row of the circumferential rows of leafs" and "a second row of the circumferential rows of leafs" are not previously recited in claim 20 or claim 14, from which claim 20 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by March (US Pat . No. 3,263,355).
Regarding claims 14-17 and 19, March teaches a method for providing/creating a reconfigurable holiday tree comprising a plurality of disc layers (40, 46, 50; i.e. "layers of discs"), which comprises a first disc layer and second disc layer (40), a plurality leg members (12, i.e. "trunks") positioned (and positionable) about the circumference of the  disc layers, and a plurality of cards (62, i.e. "leafs") arranged and arrangeable as circumferential rows of leafs about the circumference of the disc layers (Figs. 1-3) (col. 3, ln. 6-37).  Each of the first (46) and second (40) discs includes first connecting mechanisms comprising slits (34) that engage the trunks (12) to form a friction fit with the trunks (Figs. 1-3, col. 3, ln. 6-26). The trunks each include second connecting mechanisms (30, 32) that engage with the first connecting mechanisms (col. 3, ln. 10-20).  As such, each trunk is connectable to each disc using at least one of the first connecting mechanisms and at least one of the second connecting mechanism.   As shown in the Figures, the first disc (46) is smaller in surface area and nearer to the top of the constructed tree than the second disc (40) (Figs. 1-3).  As March teaches to include the discs, trunks, and leafs, his method of providing the tree necessarily includes one or more steps of "providing" the parts of the tree.  
The claim limitations requiring that the trunks are "positionable" and "connectable" in the claimed manners and that the leafs are "arrangeable" and "connectable" in the claimed manners are statements of intended use.  The components of March's tree meet the claim limitations because they are capable of 

Regarding claim 20, as shown in Figure 1, the layers of cards/leafs (62) overlap at least in part with the card/leaf layer(s) to which they are adjacent.  Therefore, March's step of providing multiple leafs "permits the first row of circumferential rows of leafs to overlap at least in-part with the adjacent second row of the circumferential rows of leafs".  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over March.  
	Regarding claims 14-17, 19, and 20, as noted above, March teaches a product and method that is considered herein to explicitly and/or inherently anticipate all of the limitations of claims 14-17, 19, and 20.  If March's absence of explicitly discussing "providing" his reconfigurable tree or the parts that form it is considered a difference .  

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dieperink-Langereis (US Pat. No. 1,577,207) in view of March and/or Eichenauer (US Pat. No. 4,315,376). 
Regarding claims 14-20, Dieperink-Langereis teaches a method for providing/creating a reconfigurable holiday tree comprising a plurality of disc layers (3; i.e. "layers of discs"), which comprises a first disc layer and second disc layer, and multiple wings (1, i.e. "trunks") positioned (and positionable) about the circumference of the layers of discs (Fig. 1) (p. 1, ln. 53-96).  Each of the discs (3) includes first connecting mechanisms comprising slits (6) that engage with second connecting mechanisms, also comprising slits (5), in the trunks (1) to form a friction fit with the trunks (Figs. 4, 6; p. 1, ln. 78-86).  As such, each trunk is connectable to each disc using at least one of the first connecting mechanisms and at least one of the second connecting mechanism.  As shown in the Figures, the first disc (e.g. one of the upper two discs labeled as item 3) is smaller in surface area and nearer to the top of the constructed tree than the second disc (i.e. one of the discs labeled as item 3 that is below the first disc, e.g. one of the bottom two discs) (Figs. 1-3). As Dieperink-
The teachings of Dieperink-Langereis differ from the current invention in that his reconfigurable tree is not taught to include leafs.  However, March teaches to include slots positioned around the circumference of discs making up a reconfigurable tree, which is similar to Dieperink-Langereis's tree, so that greeting cards (i.e. "leafs") can be inserted into the slots and displayed (col. 3, ln. 35-52).  As shown in March's Figures, the cards (62) are arranged such that they are vertically-oriented and situated into partially-overlapping circumferential rows around the discs (40, 46, 50) of the structure (Figs. 1-3).  March teaches that such an arrangement creates an overall uniform and eye-appealing display, and provides a means of holding and supporting greeting cards (col. 1, ln. 8-10; col. 3, 52-54).  Eichenauer further teaches to include slots (26) in the wing-like sections (14; i.e. "trunks") of a reconfigurable tree similar to Dieperink-Langereis's tree in order to support greeting cards (Abstract; Figs. 1, 2).  As shown in Eichenauer's Figure 1, cards (12; i.e. "leafs") are inserted into the slots (26), thereby creating circumferential rows of the cards around the tree (10) (Fig. 1).  Eichenauer teaches that such an arrangement provides a novel support structure for greeting cards wherein a large number of cards are efficiently supported in position for optimum viewing (col. 1, ln. 54-61).  As such, it would have been obvious to one of ordinary skill in the art to configure the discs and/or trunks of Dieperink-Langereis's reconfigurable tree to include slots into which greeting cards can be inserted and to provide and insert the cards (i.e. "leafs") into the slits/slots in order to create a visually-appealing structure that supports and displays greeting cards for optimum viewing. 

The claim limitations requiring that the trunks are "positionable" and "connectable" in the claimed manners and that the leafs are "arrangeable" and "connectable: in the claimed manners are statement of intended use.  The components of the prior art tree meet the claim limitations because they are capable of being used as claimed. 
If an absence of the prior art of explicitly discussing "providing" a reconfigurable tree or the parts that form it is considered a difference from the current invention, however, it is noted that it would have been obvious to one of ordinary skill in the art to include a step or steps of "providing" each of the components of the prior art reconfigurable tree in the tree's production process, which would thereby also result in "providing" the tree, because all of the parts necessarily must be acquired and brought together (i.e. "provided") prior to their assembly, as would be readily understood by one of ordinary skill in the art.  

Other Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
-US Pat. D658,092S, which appears to show a very similar construction to what is claimed. 
-US PG Pub. No. 2003/0106472A1, which appears to show features that could be reasonably construed as meeting the claim limitations.
-Cardboard Safari Facebook Page, which dates back to 2011 and depicts decorative cardboard structures (e.g. the "Astro Rocket Ship", the "Rocket Table", the "Giant Alpine Tree", etc.) uploaded at various dates and having very similar structures to the claimed product.  
-"Rocket Table Assembly Video", uploaded in 2014, which shows the assembly of a decorative cardboard product with a very similar disc and "trunk" arrangement to the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784